DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 4-5, 7-8, 16, 22, 24-35 & 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 4 & 32, the prior art made of record does not disclose or suggest either alone or in combination “and wherein the solid material includes a layer that extends from the second plane to the bottommost end of the trench” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	Yoon (see Fig. 22 as annotated in previous office action) discloses, a trench (including 55 & 51) penetrating through the third plane and extending from the second plane, arranged in the semiconductor layer, and having a bottommost end (bottommost end of 51) and a solid material (7a) arranged in the trench and surrounding the hollow part (AG1) between the first plane and the second plane in a direction crossing the first plane and the second plane, but fails to disclose wherein the solid material includes a layer that extends from the second plane to the bottommost end of the trench. Applicant’s related arguments are persuasive.
	Amendment to claims 16 & 27 overcomes 112(b) rejections as set forth in previous office action. Accordingly, associated 112(b) rejection of claims 16 & 27 are hereby withdrawn.
Claims 5, 7-8, 16, 22, are allowed being dependent on claim 4.
Claims 24-31, 33-35 & 37 are allowed being dependent on claim 32.
The closest prior of records are YOON et al. (US 2015/0372031 A1) and Park et al. (US 2013/0323875 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494. The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813

/KHAJA AHMAD/Primary Examiner, Art Unit 2813